     Case: 4:12-cv-00031-GHD-DAS Doc #: 45 Filed: 09/16/21 1 of 1 PageID #: 483




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

WENDELL DUNCAN                                                                        PETITIONER

v.                                                                         No. 4:12CV31-GHD-DAS

STATE OF MISSISSIPPI, ET AL.                                                        RESPONDENTS


                  ORDER DENYING PETITIONER’S MOTIONS [43], [44]
                   FOR A COPY OF THE DOCUMENTS IN THIS CASE

       This matter comes before the court on the motions [43], [44] by the petitioner for a copy of the

documents in the record of this case. The petitioner has not shown why he would need the records in

this closed case. As such, the instant motions [43], [44] are DENIED.

       SO ORDERED, this, the 16th day of September, 2021.


                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
